The opinion of the Court was drawn up by
Sheplet J.
The statement of the principal, Smith, is by the agreement of the parties received, and it makes a part of the case. He says, that the debt due to him was agreed to be assigned to Jewett in part payment of a debt, and that the survey bill was delivered to him before the service of the writ. And that a written transfer was made on the back of the bill after the service of the writ, which was exhibited to the trustee, and made a part of his disclosure. This bill appears to have been the regular evidence of the debt due to Smith, for it not only states the service performed, but the different times at which payment was to be made by instalments, and the trustee declined payment to Smith without a production of it.
Smith could legally assign his own interest in the debt due to him and Ford, and this he had done before the service, if the transactions between him and Jewett were sufficient for that purpose. It has been decided, that a chose in action may be assigned for a valuable consideration, by delivery only, without any written transfer. Clark v. Rogers, 2 Greenl, 143 ; Vose v. Handy, 2 Greenl. 322; Briggs v. Dorr, 19 Johns. R. 95. And such an equitable assignment will be protected. Smith could not have defeated the rights of Jewett as they existed at the time of the service, and the plaintiffs are in no better condition.

Exceptions overruled.